DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose Marques et al. U.S. Patent 8,584,333 B2 (Marques) in view of Ronnie Reuben U.S. Patent 5,799,600 (Reuben).
Regarding claim 1, Marques discloses a method for manufacturing a covering system for a motor vehicle seat member, comprising the steps of: i) providing a support, a cover, and a first pad; iii) creating first and second longitudinal seam lines, one on either side of the first pad, the first and second longitudinal seam lines having a main portion extending substantially in a longitudinal direction and joining together the support and the cover, the first and second longitudinal seam lines respectively forming, in addition to a longitudinal main portion of the first longitudinal seam line and a longitudinal main portion of the second longitudinal seam line, at least one first straight segment and at least one second straight segment, the first and second straight segments respectively extending from the main portion of the first and second longitudinal seam lines in a transverse direction towards the first pad, the first and second straight segments joining together the support, the cover, and the first pad (Column 3 Lines 5-50).  Marques discloses some portions of the first pad to be left free between the support and the cover (Column 5 Lines 1-7).  Reuben discloses a cover and support having a first pad material (Element 13); associating the support with the cover such that the first pad is left free between the support and the cover (Column 2 Lines 38-52).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Marques as taught by Reuben to include Reuben’s first pad left free between the support and the cover.  Such a modification would provide a means to freely place the pad between the support and cover prior to making seam lines for an even distribution of the pad.  
Marques in view of Reuben does not directly disclose the at least one first straight segment to extend only partially toward the second longitudinal seam line.  Providing an alternative pattern of the first straight segment is a design modification well known in the art.  Such a modification would provide a means to selectively designate areas to be secured by the seam.  Marques in view of Reuben discloses a method comprising subsequent to step iii), a step of: iv) creating at least one first transverse seam line extending between the main portion of the first longitudinal seam line and the main portion of the second longitudinal seam line, the first transverse seam line joining together the cover, the support, and the first pad such that said at least one first transverse seam line is superimposed on the first straight segment at a first end, and on the second straight segment at a second end (Column 3 Lines 5-50, Marques in view of Reuben).  
Regarding claim 3, Marques in view of Reuben discloses a method wherein in step iv), the first transverse seam line joins together, near the first end and/or near the second end (Figure 1 Element 32, 34, 38, 36, Marques in view of Reuben).  Marques in view of Reuben does not directly disclose the first transverse seam line to join at least three thicknesses of the cover and the support.  Dimensional modification is common and well known in the art as a design modification.  Marques in view of Reuben discloses the joining of multiple layers with an undisclosed dimensional thickness.  Such a modification would provide a means to secure layers with variable thicknesses. 
Regarding claim 4, Marques in view of Reuben discloses a method further comprising the steps of: v) arranging second and third pads respectively near the first and second longitudinal - 17 -8264-3059-US1 (BET190166 US) seam lines; and vi) joining together the cover and the support along at least one peripheral joining line forming, with the first and second longitudinal seam lines, a first pocket receiving the second pad and a second pocket receiving the third pad, respectively (Column 4 Lines 23-67, Marques).  
Regarding claims 5 and 6, Marques in view of Reuben discloses a method further wherein, in step iii), the first and second longitudinal seam lines respectively form at least one third straight seam segment and at least one fourth straight seam segment, extending, from the main portion of the first longitudinal seam line and of the second longitudinal seam line respectively, on the side opposite from the first pad, the at least one third straight seam segment and the at least one fourth straight seam segment joining together the support and the cover; wherein the first and second straight seam segments on the one hand, and the third and fourth straight seam segments on the other hand, are offset relative to one another in the longitudinal direction of the main portion of the first longitudinal seam line and/or of the second longitudinal seam line (Column 3 Lines 5-50, Reuben).  
Regarding claim 7, Marques in view of Reuben discloses the method wherein, in step iii), the first and second longitudinal seam lines respectively form at least one third straight seam segment and at least one fourth straight seam segment, extending, from the main portion of the first longitudinal seam line and of the second longitudinal seam line respectively, on the side opposite from the first pad, the at least one third straight seam segment and the at least one fourth straight seam segment joining together the support and the cover, the method further comprising a step vii), subsequent to step vi), consisting of creating at least one second transverse seam line from the peripheral joining line to the first longitudinal seam line, said at least one first transverse seam line being superimposed, near the main portion of the first longitudinal seam line, with the at least one third straight seam segment (Column 3 Lines 5-50, Figure 1, 2, 4, 5, Column 4 Lines 23-67, Reuben). 
Regarding claims 8 and 9, Marques in view of Reuben discloses the method wherein in step vii) said at least one second transverse seam line joins together, near the main portion of the first longitudinal seam line, at least three thicknesses of the cover and the support, and at least one of the second and third pad (Column 3 Lines 5-50, Figure 1, 2, 4, 5, Column 4 Lines 23-67, Marques modified).
Regarding claim 10, Marques in view of Reuben discloses the method wherein each second transverse seam line intersects at least once with the first longitudinal seam line and/or wherein each second transverse seam line has a portion extending substantially alongside the first longitudinal seam line, said portion being formed by back-and-forth stitching alongside the first longitudinal seam line and including the anchoring stitch of the second transverse seam line (Column 3 Lines 5-50, Figure 1, 2, 4, 5, Column 4 Lines 23-67, Marques).  
Regarding claim 11, Marques in view of Reuben discloses the method wherein the step of providing the first pad secured between the cover and support (Figure 1); wherein in step iii) the first pad is compressed substantially in a direction going from the cover to the support, at least one stitch of the at least one first straight segment joining together the support, the cover, and the first pad by extending through a lateral side of the cross-section of the first pad (Column 2 Line 53-Column 3 Line 14, Reuben).  Such a modification would provide a means to optimize the padding support properties while secured between the support and cover.  

Claims 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marques. 
Regarding claim 12, Marques discloses a covering system for a motor vehicle seat member, comprising a support (Element 18), a cover (Element 12), and a first pad interposed between the support and the cover (Column 3 Lines 13-16), wherein the support and the cover are joined together by first and second longitudinal seam lines extending one on either side of the first pad, the first longitudinal seam line having a longitudinal main portion, and at least one first transverse straight seam segment extending transversely from the longitudinal main portion of the first longitudinal seam line and on the same side as the first pad, the at least one first straight seam segment joining together the support, the cover, and the first pad, the second longitudinal seam line having a longitudinal main portion, and at least one third transverse straight seam segment extending transversely from the longitudinal main portion of the second longitudinal seam line and on the same side as the first pad, the at least one third straight seam segment joining together the support, the cover, and the first pad (Element 20-38 Figure 1).  Marques does not directly disclose the at least one first transverse straight seam segment extends only partially toward the second longitudinal seam line.  Providing an alternative pattern of the first straight segment is a design modification well known in the art.  Such a modification would provide a means to selectively designate areas to be secured by the seam.  Marques discloses the covering system wherein the support and the cover are also joined together with the first pad by at least one first transverse seam line, the at least one first transverse seam line extending, near the first longitudinal seam line, parallel to the first transverse straight seam segment, and the at least one first transverse seam line extending, near the second longitudinal seam line, parallel to the third transverse straight seam segment (Element 12 and 18 joined as shown in Figure 3A 3B with seam lines as shown in Figure 1 Element 20-38).  
Regarding claim 14, Marques discloses the covering system wherein the support and the cover are also joined together with the first pad by at least one first transverse seam line, the at least one first transverse seam line being superimposed on the first transverse straight seam segment, near the first longitudinal seam line, and/or the at least one first transverse seam line being superimposed on the third transverse straight seam segment, near the second longitudinal seam line (Figure 1 Element 20, 22, 24, 26, 28, 30, 32, 34, 36, 38).  
Regarding claim 15, Marques discloses the covering system comprising a second pad, wherein at least one second transverse seam segment, extending transversely from the main portion of the first longitudinal seam segment and on the side opposite from the first pad, secures together the support and the cover, and wherein at least one second transverse seam line secures the support, the cover, and the second pad, the at least one second transverse seam line extending, near the first longitudinal seam line, parallel to the second transverse seam segment (Figure 4A, 4B, 5; Element 62 and 64).  
Regarding claim 16, Marques discloses the covering system wherein the at least one second transverse seam line is superimposed with the second transverse seam segment, near the first longitudinal seam line (Figure 1 seam lines Element 20, 22, 24).  
Regarding claim 17, Marques discloses the covering system comprising a third pad, wherein at least one fourth transverse seam segment, extending transversely from the main portion of the second longitudinal seam line on the side opposite from the first pad, secures together the support and the cover, and wherein at least one second transverse seam line secures the support, the cover, and the third pad, the at least one second transverse seam line extending, near the second longitudinal seam line, parallel to the fourth transverse seam segment (Figure 4A, 4B, 5; Element 62 and 64).  
Regarding claim 18, Marques discloses the covering system wherein the at least one second transverse seam line is superimposed with the fourth transverse seam segment, near the second longitudinal seam line (Figure 1 seam lines Element 32, 34, 36, 38).  
Regarding claim 19, Marques discloses the covering system wherein the first and second transverse seam segments on the one hand, and the third and fourth transverse seam segments, on the other hand, are offset from each other in the longitudinal direction (Figure 1 Element 20-38).  

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marques in view of Jose Marques et al. U.S. Patent 10,604,045 B2 (Marques 2).
Regarding claim 20, Marques discloses the covering system application on a motor vehicle seat.  Marques does not directly disclose the vehicle seat to comprise specific components.  Marques 2 discloses a motor vehicle seat comprising a seating portion and a backrest, at least one among the seating portion and the backrest comprising a frame, a padding, and a covering system around the padding (Figure 1).
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Marques as taught by Marques 2 to include the motor vehicle seat structure.  Such a modification would provide a seating structure for a user seated in a vehicle to apply the covering system. 
Regarding claim 21, Marques discloses a covering system, comprising a support, a cover, and a first pad interposed between the support and the cover, wherein the support and the cover are joined together by first and second longitudinal seam lines (Element 14 and 16) extending one on either side of the first pad, the first longitudinal seam line having a longitudinal main portion, and at least one first transverse straight seam segment extending transversely from the longitudinal main portion of the first longitudinal seam line and on the same side as the first pad (Element 32), the at least one first straight seam segment joining together the support, the cover, and the first pad, the second longitudinal seam line having a longitudinal main portion, and at least one other transverse straight seam segment extending transversely from the longitudinal main portion of the second longitudinal seam line and on the same side as the first pad (Element 34), the at least one second straight seam segment joining together the support, the cover, and the first pad, and a transverse seam line (Element 38) superimposed over the at least one first transverse straight seam segment of the first longitudinal seam line and the at least one other transverse straight seam segment of the second longitudinal seam line (Element 36). Marques does not directly disclose the vehicle seat to comprise specific components.  Marques 2 discloses a motor vehicle seat comprising a seating portion and a backrest, at least one among the seating portion and the backrest comprising a frame, a padding, and a covering system around the padding (Figure 1).
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Marques as taught by Marques 2 to include the motor vehicle seat structure.  Such a modification would provide a seating structure for a user seated in a vehicle to apply the covering system. 

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive.

Reuben ‘600 discloses a method of providing seam lines after the cover and support have padding material inserted between the cover and support layers (Column 3 Lines 8-15).  
With regards to the “partial” extension of the transverse straight seam segment originating from one of the two longitudinal seam line: The transverse seam lines are provided in a pattern that extends from one longitudinal seam to the second longitudinal seam.  The design modification to provide various lengths of the transverse seam is an obvious modification well known in the art.  The pattern of extending the transverse seams is an alternative pattern.  Marques discloses two longitudinal main seams that extend vertically and a plurality of transverse seams that extend from at least one longitudinal seam in a perpendicular relation to the longitudinal seams.  The extent to how long or short the transverse seams are defined is a matter of design choice and alternative pattern of providing the seams.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SHIN H KIM/               Primary Examiner, Art Unit 3636